SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): July 25, 2014 Civeo Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 1-36246 (Commission File Number) 46-3831207 (I.R.S. Employer Identification No.) Three AllenCenter 333 Clay Street, Suite 4980 Houston, Texas77002 (Address and zip code of principal executive offices) Registrant’s telephone number, including area code: (713) 510-2400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE Civeo Corporation (“Company”) hereby amends its Form 8-K filed on July 28, 2014 as set forth in this Amendment No. 1 on Form 8-K/A to disclose the appointment of Mr. C. Ronald Blankenship, a recently appointed director, to the Compensation Committee of its board of directors (“Board”). Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. As previously disclosed on the Form 8-K filed by the Company on July 28, 2014, Mr. C. Ronald Blankenship was appointed to the Board on July 25, 2014. At the time of such filing, Mr. Blankenship’s committee assignment had not been determined. On August 21, 2014, the Board appointed Mr. Blankenship to the Board’s Compensation Committee. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 22, 2014 CIVEO CORPORATION By: /s/ Frank C. Steininger Name: Frank C. Steininger Title: Senior Vice President, Chief Financial Officer and Treasurer
